In a proceeding to enforce a money judgment, the petitioner appeals from a decision of the Supreme Court, Kings County (Sunshine, Ct. Atty. Ref), dated January 14, 2014, made after a framed-issue hearing.
Ordered that the appeal is dismissed, with costs.
The paper from which the petitioner appeals merely constitutes a finding regarding one of the issues raised in this proceeding. As such, it is tantamount to a decision, from which no appeal lies (see Matter of 21st Century Ins. Co. v Davis, 114 AD3d 955 [2014]; Matter of AutoOne Ins. Co. v Fernandez, 109 AD3d 469 [2013]; Benabu v Rienzo, 104 AD3d 714 [2013]; Wall St. Mtge. Bankers, Ltd. v Hinds, 81 AD3d 818 [2011]; Hamilton v Khalife, 2 AD3d 682 [2003]). Skelos, J.P., Hall, Austin and Sgroi, JJ., concur.